Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 13-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the use not only of a float valve to determine how much refrigerant or coolant to send to a heat exchanger, but also to use the refrigerant level of one heat exchanger to determine whether to send refrigerant to another heat exchanger, with the float valve having the specific structure of a partition plate which is not part of the float and is disposed above the float itself and forms part of the seat for the float valve, as now recited in claim 13, in combination with all other claimed elements, is neither suggested nor disclosed by the prior art of record.

This application is in condition for allowance except for the presence of claims 1-7 directed to an invention non-elected without traverse.  Accordingly, claims 1-7 have been cancelled.


The art made of record and not relied upon is considered pertinent to applicant's disclosure. Taras et al (US Patent Application Publication No. 2010/0095688) discloses a refrigerant distribution method which uses a float valve or a partition plate as alternatives, and Voorhis (US Patent Application Publication No. 2009/0241568) discloses the use of a similar float valve as a refrigerant restrictor within a single refrigerant path, instead of to distribute refrigerant to multiple locations.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763